OPINION. Appellant was not sued as a guarantor, but as acceptor of the bill, and was so treated by the court below. The bill was drawn upon him, and when presented for acceptance, he wrote upon it “protest waived, payment guaranteed,” and signed his name, and when the bill was presented for paymeut he made a similar indorsement. This is not the usual form of a commercial acceptance, but form is not essential by the law merchant, nor under the statute. (Gantt’s Digest, secs. 549-52.) Any words showing the intention of the drawee to accept or honor the bill are sufficient. (1 Dan. Nego. Inst., 2d ed., sec. 497.) If he write upon it “ I will pay the bill,” and sign his name, it will be treated as an acceptance, Ib. In this case appellant, by writing on the bill “protest waived and payment guaranteed,” must have meant that he would pay the bill. No other reasonable interpretation can be given to the words. Affirmed.